Title: From George Washington to Brigadier General Anthony Wayne, 20 September 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          Hd Qrs West point 1779 20th Sepr ½ past 4 o’clock P.M.
        
        I am this moment favored with your letter. Accounts received by deserters from Ver-planks-point and the report of a patrole this morning give me reason to believe that the enemy are at least about evacuating this post.
        You will not fail to give me the earliest information of what further movements you may discover. I am Dr Sir Your most hble svt
        
          Go: Washington
        
      